Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-17 and 19-30 are pending as of the response and amendments filed on 7/27/22. Claim 18 has been canceled, and claims 22-23 are withdrawn from examination due to the restriction requirement. Claims 1-17, 19-21, and 24-30 are currently under examination. 
The objection to the specification for containing embedded hyperlinks is withdrawn in consideration of the amendments to the specification, deleting the hyperlinks, filed on 7/27/22. 
The rejection of claim 18 under 35 USC 112(d) is withdrawn as this claim has been canceled. 
Claims 1-21, 24-25, and 27-28 were previously rejected under 35 USC 103 as being unpatentable over Solca, US 20130289014. Applicants’ reasons for traversal are summarized and addressed below.
Applicants have argued there are several deficiencies with the obviousness rejection that prevent the establishment of a prima facie case of obviousness, and first, Solca discloses treating oncological and fibrotic diseases with a combination of (a) a cell signaling and/or angiogenesis inhibitor and (b) an aurora kinase inhibitor. Applicants have submitted their claimed method of treatment uses AURKB inhibitors, while the focus of Solca is a specific compound for cell signaling and/or angiogenesis inhibitor. Applicants have further argued the independent claims have been amended to the transition language of “consisting essentially” which limits the scope of the claims to specified materials that do not materially affect the basic and novel characteristics(s) of the claimed invention. Applicants have submitted the basic and novel characteristics in the claim is that the compounds in the composition must each provide AURKB inhibition, and because Solca’s composition requires “a cell signaling and/or angiogenesis inhibitor” in its compositions, the rejection is no longer applicable to Applicants’ claims.

Applicants’ arguments have been fully considered but they are not found persuasive. While the amended language reciting a composition “consisting essentially of” an AURKB inhibitor has been considered, Solca teaches the different agents in the combination treatment can be formulated and administered independently, e.g., in separate compositions (see para [0008-0010]). Particularly, para [0010] of Solca states the cell signaling and/or angiogenesis inhibitor and aurora kinase inhibitor can be administered in two separate formulations. Therefore, a person of ordinary skill in the art would have readily envisaged administering the cell signaling and/or angiogenesis inhibitor in a separate formulation from the aurora kinase inhibitor, thereby meeting Applicants’ limitation of administering a composition “consisting essentially of” an AURKB inhibitor. Applicants’ claims don’t exclude the administration of additional agents, e.g., a cell signaling and/or angiogenesis inhibitor, as the claims still recite “comprising” as a transitional term; for example, claim 1 is drawn to a method for treating an animal for fibrosis, “comprising…”. As “comprising” is open-ended and doesn’t exclude additional, unrecited elements (see MPEP 2111.03), Applicants’ amended claims aren’t distinct from the teachings of Solca. 

Applicants have argued to meet the Federal Circuit’s motivation requirement, the examiner is required, at a minimum, to address (1) why one of ordinary skill in the art at the time the invention was made would choose those limitations (i.e., the claimed limitations) from the myriad of similarly taught limitations in that document, and (2) why one of ordinary skill in the art at the time the invention was made would modify or combine those limitations with other found either in the same document or with those found in other prior art documents. Applicants have further argued it is simply not enough to base answers to these questions on the fact that the prior art documents and their relevant teachings were discovered by searching the limitations found in Applicants’ claimed invention, and it is not sufficient for the examiner to find the claimed limitations in documents and then declare a prima facie case of obviousness, as to establish a prima facie case of obviousness the examiner is required to provide sufficient evidence of motivation or suggestion to choose limitations within a single prior art document, and to combine or modify limitations found in the prior art.

Applicants’ arguments are not found persuasive. Solca teaches treatment of various conditions, including pulmonary fibrosis, by administering the combination of a cell signaling and/or angiogenesis inhibitor, and an aurora kinase inhibitor. Furthermore, Solca teaches the agents can be administered in two separate formulations, e.g., the cell signaling and/or angiogenesis inhibitor in one formulation and the aurora kinase inhibitor in a separate formulation. Inhibitors of aurora kinase B, such as barasertib, are further exemplified by Solca (see para [0007], [0044], [0112-0117]). Therefore, Applicants’ claimed limitation of treating a fibrotic disorder, e.g., the elected disease, idiopathic pulmonary fibrosis comprising administering a composition consisting essentially of an AURKB inhibitor would be prima facie obvious in consideration of Solca, because Applicants’ claims don’t exclude the administration of additional active agents in separate formulations. 

Applicants have respectfully submitted that the rejection provides insufficient rationale as to why one of ordinary skill in the art would modify the teachings of Solca to result in Applicants’ claims, especially when the transition language now prevents the addition of a cell signaling and/or angiogenesis inhibitor to Applicants’ compositions. Applicants have argued the standard for an obviousness prima facie determination is whether one of ordinary skill in the art would have modified the teachings of Solca to result in Applicants’ claims, not whether one of ordinary skill in the art could have modified the teachings of Solca to result in Applicants’ claims. Applicants have further argued the rejection provides insufficient rationale as to why one of ordinary skill in the art would combine Solca to result in Applicants’ claims, especially when the transition language now prevents the addition of a cell signaling and/or angiogenesis inhibitor to Applicants’ compositions.

Applicants’ arguments are not found persuasive. Although the amended claims require the AURKB inhibitor to be present in a composition without other agents that materially affect the basic and novel characteristics of the claimed invention, the claimed method itself recites the term “comprising”, and thus doesn’t exclude the administration of additional active agents in a separate composition. Specifically, claim 1 is drawn to a method for treating an animal for fibrosis, “comprising…”, as discussed previously. Solca, as discussed previously, teaches the cell signaling and/or angiogenesis inhibitor can be administered in a separate formulation from the aurora kinase inhibitor (para [0008-0010]); thus, one of ordinary skill in the art would have readily understood Solca to teach administration of the cell signaling and/or angiogenesis inhibitor, and the aurora kinase inhibitor in separate formulations. Furthermore, the treatment of fibrotic diseases such as IPF is exemplified by Solca (para [0048], [0062]; p. 57, claim 17). The examiner maintains that a person of ordinary skill in the art, in reading Solca would have readily arrived at treating pulmonary fibrosis by administering, in separate formulations, a cell signaling and/or angiogenesis inhibitor, and an AURKB inhibitor, and have had a reasonable expectation of success. The 103 rejection over Solca was proper; in view of the amended claims, this rejection is modified, and will be recited below.

Claim 26 was previously rejected as being obvious over Solca in view of Swigris. In the response filed on 7/27/22 Applicants have argued Solca is deficient for the reasons discussed previously, and Swigris in unable to cure the deficiencies, therefore this rejection should be withdrawn.

Applicants’ arguments are not found persuasive. As discussed earlier, Solca teaches treating fibrotic diseases, including IFP, by administering the combination of a cell signaling and/or angiogenesis inhibitor, and an aurora kinase inhibitor, with AURKB inhibitors exemplified. Solca further teaches the active agents can be administered in separate formulations. Since Applicants’ claimed method still recites the term “comprising”, the administration of additional agents, e.g., a cell signaling and/or angiogenesis inhibitor in a formulation separate from the AURKB inhibitor, is still encompassed by Applicants’ claims, and rendered prima facie obvious by the teachings of Solca. Swigris was cited only for the teaching of applying one or more non-drug respiratory therapies for treating IPF. The rejection of claim 26 over Solca in view of Swigris was proper. This rejection will be modified to address the amended claims, and recited below.

Claims 29-30 were previously rejected as being unpatentable over Solca in view of Heron, WO 2004058781. In the response filed on 7/27/22 Applicants have argued Solca is deficient for the reasons discussed previously, and Heron in unable to cure the deficiencies, therefore this rejection should be withdrawn.

Applicants’ arguments are not found persuasive. As discussed earlier, Solca teaches treating fibrotic diseases, including IFP, by administering the combination of a cell signaling and/or angiogenesis inhibitor, and an aurora kinase inhibitor, with AURKB inhibitors exemplified. Solca further teaches the active agents can be administered in separate formulations. Since Applicants’ claimed method still recites the term “comprising”, the administration of additional agents, e.g., a cell signaling and/or angiogenesis inhibitor in a formulation separate from the AURKB inhibitor, is still encompassed by Applicants’ claims, and rendered prima facie obvious by the teachings of Solca. Heron was cited only for the teaching that AURKB inhibitors can be provided for treatment via an inhaler device. The rejection of claims 29-30 over Solca in view of Heron was proper. This rejection will be modified to address the amended claims, and recited below.

Claims 1-17, 19-21, and 24-30 were examined with regards to the previously elected AURKB inhibitor, barasertib; the condition IPF; and antifibrotic medication, and are rejected. 


Claim Rejections-35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-17, 19-21, 24-25, and 27-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Solca et. al., US 20130289014 A1 (publ. 10/31/2013, cited in an IDS).
The claims are drawn to a method of treating an animal for the elected fibrotic disease, idiopathic pulmonary fibrosis (IPF) comprising administering a composition consisting essentially of the elected Aurora B kinase (AURKB) inhibitor, barasertib. 
Solca teaches methods of treating oncological and fibrotic diseases comprising the combined administration of a cell signaling and/or angiogenesis inhibitor and an Aurora kinase inhibitor (Title & abstract; para [0001]). Solca teaches in particular the Aurora kinase inhibitor is an Aurora B kinase inhibitor (para [0007]). Solca teaches the cell signaling and/or angiogenesis inhibitor and an Aurora kinase inhibitor to be administered in a single formulation or in separate formulations (para [0010]). Solca teaches an embodiment wherein the Aurora kinase inhibitor is barasertib or AZD1152 (para [0044]). Solca teaches a specific embodiment for treating lung fibrosis, including IPF (para [0062]). Solca teaches suitable dosages to range from 1-1000 mg/hour intravenously, or preferably from 25-300 mg. administered once or twice daily, but that it may be necessary to depart from the specified amounts depending on the body weight, route of administration, individual response to the drug, and nature of the formulation (para [0065-0067]). Solca provides examples wherein the dosage of Aurora B kinase inhibitor administered is 20 mg/kg, or 30 mg/kg (para [0122]), which is included within the range recited by instant claim 16. Solca teaches the drugs can be delivered by a variety of routes, including orally, nasally, intravenously, etc. (para [0070-0072]). Solca teaches the drugs in compositions comprising a carrier (para [0073]). Solca provides example formulations wherein the active substance, e.g., aurora kinase inhibitor is present at about 66.3% by weight of the composition (see para [0110], formulation D in table, 180.6 mg active substance/272.6 mg. total composition weight). Solca teaches the different agents in the combination treatment can be formulated and administered independently, e.g., in separate compositions (see para [0008-0010]). Specificially, Solca states the cell signaling and/or angiogenesis inhibitor and aurora kinase inhibitor can be administered in two separate formulations (para [0008-0010]). Therefore, a person of ordinary skill in the art would have readily envisaged administering the cell signaling and/or angiogenesis inhibitor in a separate formulation from the AURKB inhibitor, barasertib, thereby meeting Applicants’ limitation of administering a composition “consisting essentially of” an AURKB inhibitor.
It would have been prima facie obvious to one of ordinary skill in the art, at the time of the invention to have treated an animal for the elected condition, IPF, comprising administering one or more compositions comprising the elected AURKB inhibitor, barasertib or AZD1152, in combination with a cell signaling and/or angiogenesis inhibitor in view of Solca. Solca teaches the combination of an aurora kinase inhibitor, particularly an Aurora B kinase inhibitor and a cell signaling and/or angiogenesis inhibitor for treating oncological or fibrotic diseases, and further teaches specific embodiments wherein barasertib, or AZD1152 is the Aurora kinase inhibitor, and IPF is the condition for treatment. Therefore, one of ordinary skill in the art would have arrived at the instantly claimed method of treatment, and have had a reasonable expectation of success. Although not explicitly disclosed in Solca, it is well-known in the art that humans comprise the patient population afflicted with IPF, therefore, it would have been prima facie obvious to have applied the treatment method of Solca to a human patient. Solca teaches the Aurora kinase inhibitor and cell signaling and/or angiogenesis inhibitor in a single or in separate formulations, as well as a variety of administration routes. As such, it would have been prima facie obvious to one of ordinary skill in the art to have administered barasertib or AZD1152 and the cell signaling and/or angiogenesis inhibitor in a single or in separate formulations, wherein the separate formulations are administered by different delivery routes, as recited by instant claim 15. As Solca teaches the combination of an Aurora B kinase inhibitor, such as barasertib or AZD1152, and a cell signaling and/or angiogenesis inhibitor for treating fibrotic diseases such as IPF, the additional active agents, i.e., cell signaling and/or angiogenesis inhibitor meet the limitation of one or more other fibrosis treatments, as recited by instant claim 24, and antifibrotic medication, as recited by instant claim 25. Regarding the limitation of claim 2, “wherein at least one of the one or more AURKB inhibitors is an AURKB antagonist, an AURKB partial antagonist, an AURKB inverse agonist, an AURKB partial inverse agonist, or a combination thereof”; the limitation of instant claim 3, “wherein at least one of the one or more AURKB inhibitors further inhibits one or more of AURKA (Aurora kinase A)….”; and the limitation of instant claim 4, “wherein at least one of the one or more AURKB inhibitors further inhibits AURKA (Aurora kinase A), AURKC (Aurora kinase C), or both”, these limitations are drawn to properties of the species, barasertib or AZD1152, and are therefore inseparable from the compound. See MPEP 2112.01(II): "Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). “A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present”.

Claim 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Solca et. al., US 20130289014 A1, as applied claims 1-17, 19-21, 24-25, and 27-28, in view of Swigris et. al., Resp. Care, vol. 56(6), pp. 783-789, publ. 2011, of record.
The claim is drawn to a method of treating an animal for the elected fibrotic disease, idiopathic pulmonary fibrosis (IPF) comprising administering a composition consisting essentially of the elected Aurora B kinase (AURKB) inhibitor, barasertib, further comprising administering one or more non-drug respiratory therapies. 
Solca teaches as discussed previously, however, applying one or more non-drug respiratory therapies is not taught.
Swigris teaches IPF as a progressive, fibrosing parenchymal lung disease in which dyspnea impairs functional capacity and decreases quality of life (p. 783, 1st para of Intro). Swigris teaches pulmonary rehabilitation as a comprehensive, multidisciplinary program  involving a combination of teaching, counseling, and behavior modification to reduce symptoms and optimize functional capacity in patients with chronic lung disease (p. 783, 2nd para of Intro). Swigris teaches pulmonary rehabilitation was evaluated in subjects with IPF (Abstract; p. 784, left col., see “subjects” under “methods” section). Swigris teaches IPF subjects who completed pulmonary rehabilitation experienced an improved 6-minute walk distance as well as reduced fatigue and improved functional capacity (Abstract; p. 788, Table 3; p. 789, Conclusion). 
It would have been prima facie obvious to one of ordinary skill in the art, at the time of the invention, to have treated IPF in a human subject comprising administering the combination of a cell signaling and/or angiogenesis inhibitor, and barasertib or AZD1152, along with administering the non-drug therapy, pulmonary rehabilitation, in consideration of Solca and Swigris. Solca teaches administering the combination of an Aurora kinase inhibitor, barasertib or AZD1152, in combination with a cell signaling and/or angiogenesis inhibitor for treating IPF as discussed previously, while Swigris teaches pulmonary rehabilitation, a non-drug therapy for patients with chronic lung diseases, improved functional capacity and reduced fatigue in patients with IPF. As Swigris teaches pulmonary rehabilitation to provide benefit to patients with IPF, it would have been prima facie obvious to one of ordinary skill in the art to have further administered pulmonary rehabilitation to a human subject with IPF, and have had a reasonable expectation of success in reducing fatigue and improving functional capacity in the patient. 

Claims 29-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Solca et. al., US 20130289014 A1, in view of Heron et. al., WO 2004058781 A1 (publ. 7/15/2004, of record).
The claims are drawn to a method for treating a human for IPF comprising administering one or more compositions consisting essentially of barasertib or AZD1152, wherein the administering is by a pressurized metered dose inhaler, an inhaler administration, or a dry powder inhaler administration.
Solca teaches methods of treating oncological and fibrotic diseases comprising the combined administration of a cell signaling and/or angiogenesis inhibitor and an Aurora kinase inhibitor (Title & abstract; para [0001]). Solca teaches the Aurora kinase inhibitor in particular as an Aurora B kinase inhibitor (para [0007]). Solca teaches the cell signaling and/or angiogenesis inhibitor and an Aurora kinase inhibitor to be administered in a single formulation or in separate formulations (para [0010]). Solca teaches an embodiment wherein the Aurora kinase inhibitor is barasertib or AZD1152 (para [0044]). Solca teaches a specific embodiment for treating lung fibrosis, including IPF (para [0062]). Solca teaches suitable dosages to range from 1-1000 mg/hour intravenously, or preferably from 25-300 mg. administered once or twice daily, but that it may be necessary to depart from the specified amounts depending on the body weight, route of administration, individual response to the drug, and nature of the formulation (para [0065-0067]). Solca provides examples wherein the dosage of Aurora B kinase inhibitor administered is 20 mg/kg, or 30 mg/kg (para [0122]). Solca teaches the drugs can be delivered by a variety of routes, including orally, nasally, intravenously, etc. (para [0070-0072]). Solca teaches the drugs in compositions comprising a carrier (para [0073]). 
It would have been prima facie obvious to one of ordinary skill in the art, at the time of the invention to have treated an animal for the elected condition, IPF comprising administering one or more compositions consisting essentially of the elected AURKB inhibitor, barasertib or AZD1152, in combination with a cell signaling and/or angiogenesis inhibitor in a separate formulation in view of Solca. Solca teaches the combination of an aurora kinase inhibitor, particularly an Aurora B kinase inhibitor and a cell signaling and/or angiogenesis inhibitor for treating oncological or fibrotic diseases, and further teaches specific embodiments wherein barasertib, or AZD1152 is the Aurora kinase inhibitor, and IPF is the condition for treatment. Solca further teaches embodiments wherein the cell signaling and/or angiogenesis inhibitor and aurora kinase inhibitor are administered in separate formulations (para [0008-0010]). Therefore, one of ordinary skill in the art would have arrived at the instantly claimed method of treatment, comprising administering barasertib or AZD1152 in one formulation, and the cell signaling and/or angiogenesis inhibitor in another formulation, thereby meeting the claimed limitation of administering a composition “consisting essentially of” barasertib or AZD1152, and have had a reasonable expectation of success. Although not explicitly disclosed in Solca, it is well-known in the art that humans comprise the patient population afflicted with IPF, therefore, it would have been prima facie obvious to have applied the treatment method of Solca to a human patient.
Solca doesn’t teach inhaler administration.
Heron teaches phosphonooxy quinazoline derivatives as inhibitors of Aurora kinase A and/or Aurora kinase B (Title & abstract; p. 3, line 20-p. 5, line 14): 
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
. 
Heron discloses the following compound as an Aurora kinase inhibitor (pp. 61-62, Table 3, compound 39): 
    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale
 

    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale
. This compound is structurally identical to barasertib. Heron teaches the compounds can be administered by inhalation, and teaches a specific embodiment of delivery by a finely divided powder in an inhaler device, or liquid aerosol (p. 43, lines 4-11; p. 45, lines 18-25). 
It would have been prima facie obvious to one of ordinary skill in the art, at the time of the invention to have treated a human patient having IPF comprising administering a composition consisting essentially of barasertib or AZD1152, wherein the composition is administered by an inhaler device in the form of a dry powder, in consideration of Solca and Heron. Solca teaches the combination of an Aurora kinase inhibitor, of which barasertib or AZD1152 is included in a specific embodiment, and a cell signaling and/or angiogenesis inhibitor for treating fibrotic diseases including IPF, wherein the active agents can be administered in separate formulations, while Heron teaches Aurora kinase inhibitors, inclusive of barasertib can be delivered by inhalation, with delivery via aerosol or as a dry powder in an inhaler device taught in a specific embodiment. As Heron teaches Aurora kinase inhibitors to be suitable for administration by inhalation, and teaches a specific embodiment wherein the Aurora kinase inhibitor, inclusive of barasertib, is administered by an inhaler device, one of ordinary skill in the art would have found it prima facie obvious to have incorporated this mode of administration for delivery of barasertib or AZD1152 for treating IPF in a human patient, and have had a reasonable expectation of success. 

Information Disclosure Statement
The IDS filed on 7/27/22 has been considered. 

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Conclusion
Claims 1-17, 19-21, and 24-30 were examined and are rejected. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH PIHONAK whose telephone number is (571)270-7710. The examiner can normally be reached Monday-Friday 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel can be reached on 571-270-5239. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SARAH . PIHONAK
Primary Examiner
Art Unit 1627



/SARAH PIHONAK/Primary Examiner, Art Unit 1627